Citation Nr: 0607570	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to the service-connected hypertension.

2.  Entitlement to diabetes mellitus, claimed as secondary to 
the service-connected hypertension.  

3.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

L. Cryan, Counsel

INTRODUCTION

The veteran had active service from June 1949 to March 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a diagnosis of depression, which is at 
least as likely as not, aggravated by the veteran's service-
connected disabilities.  

2.  The competent and probative medical evidence of record 
does not demonstrate that the veteran's diabetes mellitus 
began during service or for many years after service, or that 
it was caused or aggravated by any incident of service or by 
any service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, depression is 
proximately due to or aggravated by the service-connected 
hypertension.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).  Allen v. 
Brown, 7 Vet. App. 439 (1995).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, caused or aggravated by any incident service or by 
any service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  See also 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

In the instant case, a duty-to-assist letter was sent to the 
veteran in July 2002, prior to the unfavorable agency 
decision.  As such, the Board finds no defect with regard to 
the timing of the notice.  The July 2002 letter notified the 
veteran of the evidence and information necessary to 
substantiate his claims for service connection.  The letters 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there was any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Thus, in essence, the veteran was asked to submit 
all evidence in his possession that pertained to his claim.  
The Board concludes that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
VA medical records, some private records, VA examinations and 
written statements from the veteran.  It does not appear that 
there are any other additional records that exist, or that 
are necessary to obtain, before proceeding to a decision in 
this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

A.  Depression

The veteran seeks service connection for depression, on a 
secondary basis, asserting that his service-connected 
hypertension led to his inability to be employed flying 
airplanes, which ultimately led to the depression. 

A June 2002 private examination report contains a diagnosis 
of major depression.  More specifically, the private examiner 
found that mental status examination revealed that the 
veteran was clearly severely depressed and thought about 
suicide frequently.  The Axis I diagnosis was major 
depression, recurrent, severe, without psychotic features, 
secondary to chronic heart problems and subsequent loss of 
meaningful activity.  The Global Assessment of Functioning 
(GAF) score was 45.

At the veteran's November 2002 VA examination, the veteran 
reported that flying was a passionate hobby; however, his 
hypertension precluded him from being able to get a medical 
clearance to fly airplanes for the airlines.  The examiner 
noted an impression of mild depressive symptoms, due to being 
restricted from his only hobby.  The examiner opined that the 
depression was not secondary to his service-connected 
conditions in and of themselves, and concluded that the 
veteran's hypertension and coronary artery disease, in and of 
themselves, were not severe enough to warrant a diagnosis of 
organic effective disorder.    

Other VA records dated through March 2004 show a diagnosis of 
depression, and/or depressive disorder; referencing the 2002 
VA examination as basis for the diagnoses.  VA records 
indicate that depression is based on the veteran's negative 
perception of his abilities given his hypertensive disorder.  

On review, the Board finds that the evidence is at least in 
equipoise in this case, with regard to whether the veteran's 
depression is secondary to his service-connected 
hypertension.  The records shows that the veteran is unable 
to pursue his favorite hobby of flying planes because of his 
hypertension and this appears to be the basis for his 
depression.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Thus, in view of this evidence, and with application of the 
benefit of the doubt rule, the Board concludes that the 
veteran's depression is aggravated by his service-connected 
hypertension and/or coronary artery disease.  See Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2005).  
Accordingly, service connection is granted for a depressive 
disorder.

B.  Diabetes Mellitus

The veteran seeks service connection for diabetes mellitus, 
claimed as secondary to the service-connected hypertension 
and/ or coronary artery disease.  

At the outset, the Board notes that neither an in-service 
diagnosis of diabetes, nor a diagnosis of diabetes within one 
year of service discharge is shown.  

At an October 2004 VA diabetes examination, the diagnosis was 
diabetes, although the examiner noted that it was not caused 
by, or the result of, the service-connected hypertension.  
The examiner noted that the [medical] literature did not 
indicate that there was any evidence of hypertension causing 
diabetes.  In an October 2004 addendum opinion, another VA 
doctor indicated that the only possible complication with 
regard to the veteran's diabetes was his coronary artery 
disease, which is already service connected.  It appears that 
the examiner concluded that the diabetes may aggravate the 
coronary artery disease.  The VA doctor also noted that 
hypertension could potentially aggravate nephropathy, 
retinopathy, stroke/TIA or PVD, if they were present.  
However, the degree of aggravation, if those disabilities 
were present, would be purely speculative.  The doctor 
reiterated the examiner's statement, that there was no 
scientific evidence showing that hypertension caused diabetes 
or increased the likelihood of developing diabetes.  The 
doctor concluded that it was less likely than not that the 
veteran's service-connected hypertension, in any way, 
directed, contributed to, or aggravated, his diabetes.  There 
was no evidence of any complications due to his diabetes that 
could be aggravated by the hypertension, except perhaps the 
coronary artery disease, which was already service-connected.  
Furthermore, the doctor noted that even if the hypertension 
aggravated the diabetes, it was be purely speculative to say 
how much the hypertension aggravated or contributed to any 
potential complications of diabetes (if they were present).  

The record contains no medical opinion to the contrary.  
There is no evidence of record, other than the veteran's 
contentions, that his current diabetes mellitus is either 
caused by, or aggravated by, the service-connected 
hypertension or the service-connected coronary artery 
disease.  As the veteran is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

After a careful review of the record, the Board concludes 
that the preponderance of evidence is against the veteran's 
claim of service connection for diabetes mellitus.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for depression is granted.

Service connection for diabetes mellitus is denied.  


REMAND

The veteran claims that he is entitled to a TDIU as a result 
of his service-connected disabilities (which now includes 
depression, as a result of the decision reached above).

The Board finds that the grant of service connection for 
depression raises questions as to the parameters of the 
veteran's overall disability and are inextricably intertwined 
with the issue of entitlement to TDIU.  Therefore, the Board 
may not properly review the veteran's claim for entitlement 
to TDIU until the RO determines the appropriate rating for 
the depression.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  Moreover, an opinion as to whether the 
veteran is unemployable due to the service-connected 
disabilities is requested in order to better address this 
issue.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for any of his service-
connected disabilities that are not 
currently included in the claims file.  
With any necessary authorization from the 
veteran, attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  

2. Following completion of #1 above, 
schedule the veteran for a VA psychiatric 
examination to determine the severity of 
his depression.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction of the examination.  The 
examiner must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  All findings 
should be reported in detail.

The VA examiner should assign the 
veteran's depression a numerical code 
under the Global Assessment of 
Functioning (GAF) consistent with the 
criteria in the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  Also, an 
opinion addressing the relative degree of 
industrial impairment resulting from his 
depression is requested. Specifically, 
the examiner should describe what types 
of employment activities would be limited 
due solely to the veteran's service-
connected depression, bearing in mind his 
entire social-medical history, 
particularly, any degree of industrial 
impairment caused by one or more 
nonservice connected disorders.

3. Following completion of #1-2 above and 
the assignment of a rating for the 
depression, schedule the veteran for an 
examination to determine whether his 
service-connected disabilities alone 
prevent him from securing and following 
substantially gainful employment 
consistent with education and work 
background.  It is imperative that the 
examiner review the pertinent medical 
evidence in the claims file and a copy of 
this REMAND.  All indicated diagnostic 
studies should be performed.  The 
examiner should determine the current 
severity of the veteran's hypertension 
and heart disease, and report clinical 
findings in terms of the criteria for 
rating these conditions.  The examiner is 
requested to offer an opinion as to 
whether it is very likely, at least as 
likely as not, or highly unlikely that 
the veteran's service-connected 
disabilities are of such severity that he 
is unable to obtain or maintain 
substantially gainful employment solely 
as a result of his service-connected 
disabilities, including his depression, 
without regard to his age or any 
nonservice-connected disorders.

4.  Thereafter, readjudicate the 
veteran's claim for entitlement to a 
TDIU.  If the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


